       Case 3:20-cv-03845-EMC Document 105 Filed 06/02/21 Page 1 of 3




 1   QUINN EMANUEL URQUHART &                         CLEMENT SETH ROBERTS (Bar No. 209203)
     SULLIVAN, LLP                                    croberts@orrick.com
 2    Charles K. Verhoeven (Bar No. 170151)           BAS DE BLANK (Bar No. 191487)
      charlesverhoeven@quinnemanuel.com               basdeblank@orrick.com
 3   50 California Street, 22nd Floor                 ALYSSA CARIDIS (Bar No. 260103)
     San Francisco, California 94111                  acaridis@orrick.com
 4   Telephone: (415) 875-6600                        ORRICK, HERRINGTON & SUTCLIFFE LLP
     Facsimile: (415) 875-6700                        The Orrick Building
 5                                                    405 Howard Street
      David A. Nelson (admitted pro hac vice)         San Francisco, CA 94105-2669
 6    davidnelson@quinnemanuel.com                    Telephone: +1 415 773 5700
     191 N. Wacker Drive, Suite 2700                  Facsimile: +1 415 773 5759
 7   Chicago, Illinois 60606
     Telephone: (312) 705-7400                        GEORGE I. LEE (admitted pro hac vice)
 8   Facsimile: (312) 705-7401                        lee@ls3ip.com
                                                      SEAN M. SULLIVAN (admitted pro hac vice)
 9   Attorneys for GOOGLE LLC                         sullivan@ls3ip.com
                                                      RORY P. SHEA (admitted pro hac vice)
10                                                    shea@ls3ip.com
                                                      J. DAN SMITH (admitted pro hac vice)
11                                                    smith@ls3ip.com
                                                      LEE SULLIVAN SHEA & SMITH LLP
12                                                    656 W Randolph St., Floor 5W
                                                      Chicago, IL 60661
13                                                    Telephone: +1 312 754 0002
                                                      Facsimile: +1 312 754 0003
14
                                                      Attorneys for SONOS, INC.
15

16                                UNITED STATES DISTRICT COURT

17                             NORTHERN DISTRICT OF CALIFORNIA

18   GOOGLE LLC,                                         Case No. 3-20-CV-03845-EMC

19                          Plaintiff,                   STIPULATION OF DISMISSAL OF
                                                         ’206 INFRINGEMENT CLAIM
20           v.

21   SONOS, INC.,

22                          Defendant.

23

24          Plaintiff Google LLC (“Google”) and Defendant Sonos, Inc. (“Sonos”) (collectively, the
25 “Parties”) hereby move to dismiss Google’s claim of infringement of U.S. Patent No. 7,065,206

26 (the “’206 patent”) as follows. Based on the affirmations set forth in Sonos’ letter of May 6, 2021

27 (attached hereto as Exhibit A (filed under seal)), Google agrees to dismiss with prejudice its

28 claims of infringement of the ’206 patent with respect to the present designs of the Sonos One,

                                                                             Case No. 20-cv-03845-EMC
                                              STIPULATION OF DISMISSAL OF ’206 INFRINGEMENT CLAIM
       Case 3:20-cv-03845-EMC Document 105 Filed 06/02/21 Page 2 of 3




 1 Beam, Arc, Move, and Roam devices. Sonos agrees to dismiss without prejudice its defenses

 2 related to the ’206 patent. Google’s present dismissal does not constitute a waiver or release with

 3 respect to any future Sonos product, and is not a limitation on Google’s future assertion of the

 4 ’206 patent beyond any restrictions established by applicable law.

 5          Therefore, the Parties respectfully request that the Court dismiss all claims and defenses

 6 U.S. Patent No. 7,065,206 as described above.

 7

 8 DATED: June 2, 2021                         /s/ Patrick D. Curran
                                               Patrick D. Curran
 9                                             QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                               Attorneys for Plaintiff GOOGLE LLC
10

11
     DATED: June 2, 2021                        /s/ Alyssa Caridis
12                                             Alyssa Caridis
                                               ORRICK, HERRINGTON & SUTCLIFFE LLP
13                                             Attorneys for Defendant SONOS, INC.
14

15 PURSUANT TO STIPULATION, IT IS SO ORDERED.

16 DATED: ________________________                _____________________________________
17                                                Honorable Edward M. Chen
                                                  United States District Judge
18

19

20

21

22

23

24

25

26

27

28

                                                    -2-                      Case No. 20-cv-03845-EMC
                                              STIPULATION OF DISMISSAL OF ’206 INFRINGEMENT CLAIM
       Case 3:20-cv-03845-EMC Document 105 Filed 06/02/21 Page 3 of 3




 1                                            ATTESTATION

 2          I, Patrick D. Curran, am the ECF user whose identification and password are being used in

 3 this filing. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that all other signatories

 4 to this document have concurred in the filing of this document.

 5

 6   Dated: June 2, 2021                                                 /s/ Patrick D. Curran
                                                                         Patrick D. Curran
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -3-                      Case No. 20-cv-03845-EMC
                                               STIPULATION OF DISMISSAL OF ’206 INFRINGEMENT CLAIM
